internal_revenue_service department of the treasury washington dc uil number release date person to contact telephone number refer reply to cc tege eoeg et1 plr-118016-99 date date taxpayer ein legend firm dear this is in reply to a letter from your authorized representative dated date and subsequent correspondence requesting rulings under sec_3508 of the internal_revenue_code in particular a ruling was requested that certain real_estate brokers subject brokers will not be considered employees by reason of sec_3508 in addition a ruling was requested that certain individuals providing dual services as a real_estate broker and as an officer manager for the firm will not be considered employees with regard to their real_estate brokerage services by reason of sec_3508 and their status will be determined according to the common-law rules as regards to their management services the information submitted by the firm indicates that it is in the business of leasing and selling commercial real_property typically a subject broker of the firm represents either a tenant or sub-tenant or a landlord with respect to a leasing transaction or a buyer or seller with regard to an investment sale transaction a subject broker is required to be licensed to sell real_estate by the state in which the broker works it is represented that more than percent of a subject broker’s compensation will be in the form of commissions which are directly related to leasing and sales activities appraisal activities of a subject broker if any are incidental to the lease or sale of real_property a subject broker is paid on a commission basis according to the value of sales leases and other transactions made including consulting assignments rather than by the number of hours worked a subject broker’s services are provided pursuant to a written in addition to the brokers that are the subject of this ruling_request the firm hires other individuals to act as brokers these individuals sign a different contract with the firm no ruling is requested regarding the status of these brokers and this ruling does not apply to them plr-118016-99 contract with the firm which specifically states that the broker will not be treated as an employee for federal tax purposes sec_3508 broker contract the dual service manager broker is a licensed real_estate agent who performs real_estate brokerage services and management services for the firm in regard to real_estate brokerage services some of these individuals sign a sec_3508 broker contract and are compensated as provided above in the discussion of the subject brokers in regard to their management services compensation varies depending on the office being managed sec_3508 sets forth the tax treatment of services performed as a qualified_real_estate_agent or a direct_seller sec_3508 provides that in the case of services performed as a qualified_real_estate_agent the individual performing such services will not be treated as an employee and the person for whom the services are performed shall not be treated as an employer while sec_3508 deals with both qualified real_estate agents and direct sellers the provisions dealing with direct sellers are not applicable here sec_3508 defines a qualified_real_estate_agent as any individual who is a sales person if - a such individual is a licensed real_estate agent b substantially_all of the remuneration for the services performed by such individual as a real_estate agent is directly related to sales or other output including the performance of services rather than to the number of hours worked substantially-all-remuneration requirement and c the services performed by the individual are performed pursuant to a written contract between such individual and the person for whom the services are performed and such contract provides that the individual will not be treated as an employee with respect to such services for federal tax purposes proposed_regulations under sec_3508 were issued in while proposed_regulations cannot be relied upon in the same manner as temporary and final regulations they can provide guidance proposed regulation sec_31 b defines services performed as a real_estate agent to include any activities that customarily are performed in connection with the sale of an interest_in_real_property these include the advertising or showing of real_property the acquisition of a lease to real_property and the recruitment training or supervision of other real_estate sales persons as well as the appraisal activities of a licensed real_estate agent in connection with the sale of real_property services performed as a real_estate agent do not include the management of property proposed regulation sec_31 d provides that the substantially-all-remuneration plr-118016-99 requirement is satisfied for any calendar_year if at least percent of the total remuneration received by the individual from the service-recipient for performing such services during that calendar_year is directly related to sales or other output rather than to the number of hours worked under proposed regulation sec_31 g the term service-recipient means the person other than a client or customer for whom the services as a qualified_real_estate_agent are performed eg a real_estate firm proposed regulation sec_31 j regarding dual services provides that sec_3508 shall apply only with respect to services performed as a qualified_real_estate_agent and that whether an individual is treated as an employee or as a self-employed_individual with respect to services other than those performed as a qualified_real_estate_agent shall be determined under common-law principles example of proposed regulation sec_31 j provides an example of a licensed real_estate agent who performs services as a real_estate agent and also performs services as a bookkeeper for the same service-recipient as an illustration of a dual-service individual based on the information submitted and representations made we conclude that a subject broker who performs real_estate brokerage services as a sales person for the firm under the circumstances described in your request and who is licensed by the appropriate state as a real_estate agent meets the substantially-all-remuneration requirement and performs services for the firm pursuant to a sec_3508 broker contract is a qualified_real_estate_agent within the meaning of sec_3508 accordingly we hold that such broker will not be treated as the firm's employee for federal tax purposes and the firm will not be treated as the employer we also conclude that a dual-service manager broker who performs real_estate brokerage services for the firm under the circumstances described in your request and who is licensed by the appropriate state as a real_estate agent meets the substantially- all- remuneration requirement and performs services for the firm pursuant to a sec_3508 broker contract is a qualified_real_estate_agent within the meaning of sec_3508 with respect to real_estate brokerage services accordingly we hold that such broker will not be treated as the firm's employee with regard to real_estate brokerage services for federal tax purposes and the firm will not be treated as the employer with regard to real_estate brokerage services whether the manager broker is treated as an employee or as a self-employed_individual with respect to the management services will be determined under common-law principles temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_2000_1 2000_1_irb_4 however when the criteria in section dollar_figure of revproc_2000_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances plr-118016-99 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by penalty of perjury statements executed by an appropriate party except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no opinion was requested and none is given regarding the status of the manager brokers under the common-law rules as regards to their management services or the status of brokers other than the subject brokers this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours patricia m mcdermott patricia m mcdermott branch chief office of the associate chief_counsel tax exempt government entities enclosures copy of this letter copy for sec_6110 purposes
